DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ALLOY LEWIN,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2387

                              [June 3, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Thomas J. Coleman, Judge; L.T. Case No. 00-
5384CF10A.

  Carey Haughwout, Public Defender, and Breanna Atwood, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Georgina Jimenez-
Orosa, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CJ., MAY and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.